Title: To George Washington from Major General Horatio Gates, 23 May 1778
From: Gates, Horatio
To: Washington, George


                    
                        Sir,
                        Fish Kill [N.Y.] May 23rd 1778.
                    
                    As very few Drafts, or Recruits, arrive from the Eastward, nor do I find, from the information of General Huntingdon, that any Numbers are upon the road, I must beg your Excellency will please to Order one  Regiment of Cavalry, and Two Brigades of Infantry, to reinforce this post. There is near Sixty Miles of Territory between the Highlands & New York, left exposed to be Foraged, & Ravaged, by the Enemy’s parties, merely from our want of Cavalry to protect it; And the Fort at West point remains half finished, and a Redoubt, & Block House, at Kings Ferry, entirely unattempted, for want of a proper Number of hands to employ in the Works. The Militia are all employed upon their Farms, & tho’ immediately called for, would not be here in time to defend, or to finish the intended Fortifications. Your Excellency knows the Strength of this Army; And you cannot expect any Officer can be Answerable for the defence of this pass, with the few Troops now here. I have earnestly pressed Govr Trumbull, to comply with Your Excellency’s request for a reinforcement of Militia; but from what I know, they will not come in time to save this pass, should the Enemy make a Sudden & determined push to carry it. I believe your Excellency will think Colonel Sheldon’s Regiment the properest Of the Cavalry to be posted here, as they are best acquainted with this Country. I am, Sir, Your Excellency’s Most Obedient Humble Servant
                    
                        Horatio Gates
                    
                